Citation Nr: 0505872	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He died in October 2001.  The appellant is 
his surviving spouse.

This appeal previously arose before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The RO, in pertinent part, denied entitlement to service 
connection for the cause of the veteran's death.

In May 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In August 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The certificate of death shows the veteran died on 
October [redacted], 2001, with the immediate cause shown as 
metastatic cancer to the liver, primary unknown.  There were 
no contributory causes, and an autopsy was not done.

2.  During the veteran's lifetime service connection had been 
granted for loss of part of the skull area larger than two 
square inches, rated as 50 percent disabling; and chronic 
mild symptoms of traumatic encephalopathy, rated as 30 
percent disabling.  The combined schedular evaluation was 70 
percent from May 21, 1951.

3.  Metastatic cancer to the liver was not shown in service 
or for many years thereafter; nor were malignant tumors shown 
disabling to a compensable degree during the first post 
service year.

4.  The probative and competent medical evidence of record 
establishes that metastatic cancer to the liver has not been 
linked to service or causally related to a service-connected 
disability on any basis.

5.  The probative and competent medical evidence of record 
does not establish that any disability that caused or 
contributed to death had its onset in service or was related 
to service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service; may not be presumed to have 
been incurred in service; nor was such proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no finding or evidence of 
cancer.

The certificate of death shows the veteran died on October 
[redacted], 2001, with the immediate cause shown as metastatic cancer 
to the liver, primary unknown.  There were no contributory 
causes, and an autopsy was not done.

During the veteran's lifetime service connection had been 
granted for loss of part of the skull area larger than two 
square inches, rated as 50 percent disabling; and chronic 
mild symptoms of traumatic encephalopathy, rated as 30 
percent disabling.  The combined schedular evaluation was 70 
percent from May 21, 1951.

VA treatment reports dated during the last several years have 
been associated with the claims file.

In April 2004, to implement the Board's May 2003 remand 
directive, the RO referred the veteran's claims file to a 
medical specialist.

In May 2004 a VA medical specialist advised that he had 
reviewed in detail the veteran's claims file. He recorded it 
is to be noted that the death certificate stated that the 
cause of death was metastatic cancer to the liver, primary 
unknown.  He noted it would be only speculation to recite a 
list of possible places from which the primary cancer would 
be located.  The examiner recorded there was no way to make 
any scientific statement as to where the primary location of 
this cancer was found in the veteran's body since an autopsy 
was not performed.

The examiner recorded that the veteran had a major compound 
fracture of the skull treated with a metal plate in the left 
temporal parietal region.  He noted that would have no effect 
on the diagnosis or treatment of the metastatic lesion in the 
liver.  He stated that there was no information in review of 
the chart to indicate that the veteran had any kind of 
problem during the time he was in the service that would form 
a primary cancer which could later metastasize to the brain.  
He noted that a skull fracture and resultant metal plate had 
no effect on making the primary diagnosis or the treatment in 
the veteran.
The medical specialist recorded that the oncologist would 
have to know the microscopic type of tumor found in the liver 
and make an assumption of where the primary tumor occurred as 
to how to define the treatment of this lesion; however, it 
would not in any way be hindered by the plate in the 
veteran's skull so it was his opinion that the plate in the 
veteran's skull had in no way hindered the diagnosis or 
treatment of the veteran who died of metastatic cancer to the 
liver, primary unknown.

Criteria
Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  


Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  


Service Connection -- General

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

A number of specific disabilities enumerated in the statute 
and in VA regulations such as malignant tumors are presumed 
by law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Until the claimant presents competent medical evidence to 
establish a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the December 2001 rating decision, the 
January 2002 Statement of the Case and the February 2002 and 
August 2004 Supplemental Statements of the Case cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claims.  The August 2004 Supplemental 
Statement of the Case set forth the text of the VCAA 
regulations.  

In addition, in January 2003, the RO sent letters to the 
appellant to explain the expanded VA notification and duty to 
assist obligations under the VCAA.  

In particular, the letter advised her of the evidence needed 
to substantiate her claim and advised her that private or VA 
medical records would be obtained if she provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  

The letter further explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the new 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before December 2001, before 
January 2003 when the RO issued a VCAA notice letter.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before there 
was notice of the VCAA and is pursuing further judicial 
review on this matter.  However, assuming solely for the sake 
of argument and without conceding the correctness of 
Pelegrini II, which essentially adopted the same rationale as 
its withdrawn predecessor, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error.  

The timing of the VCAA notification letter did not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While a proper VCAA notice letter was not provided before the 
initial adjudication of the claim, the multiple subsequent 
letters and supplemental statements of the case have served 
to provide the requisite notice and to accord the appellant 
more than adequate opportunity to provide evidence and 
argument to support the claim.  

The appellant has had ample time in which to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to her.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant of the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letter does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  As the Board has noted, the 
appellant has been afforded numerous opportunities to submit 
additional evidence.  Consequently, in the context of the 
entire record, the content requirements for a VCAA notice 
have been amply satisfied and that any error in not providing 
a timely notice to the appellant covering all content 
requirements is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  A medical 
opinion regarding the likely cause of the veteran's death was 
obtained.  All available relevant service department and VA 
documents have been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, the requirements of the VCAA have been satisfied 
and further remand of the appeal for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  


Cause of Death

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  In the appellant's case at hand, neither 
requirement is shown by the evidentiary record.

In this regard, the Board notes that the veteran, who 
terminated honorable World War II service in December 1945, 
died in October 2001.  The cause of his death was reported as 
metastatic cancer to the liver with the primary site unknown.  

Cancer was not shown in active service or for many years 
thereafter.  The evidentiary record is devoid of a showing of 
malignant tumors disabling to a compensable degree during the 
first post service year.  

Any potential entitlement to service connection for the cause 
of the veteran's death must therefore be based on a finding 
that one or more of the veteran's service-connected 
disabilities contributed to bringing about his death.  The 
issue of whether service-connected disabilities caused or 
contributed to death is medical in nature.  The law is well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The probative and competent medical opinion of record from a 
VA medical specialist discounts any relationship between the 
veteran's metastatic cancer and his period of service on any 
basis.

During his lifetime the veteran was granted service 
connection for loss of part of his skull area, rated as 50 
percent disabling; and for chronic traumatic encephalopathy, 
rated as 30 percent disabling.  His combined schedular 
evaluation for VA compensation purposes was 70 percent.  The 
competent and probative medical opinion of record from a VA 
medical specialist notes that the veteran's service-connected 
disabilities had no effect on his treatment for metastatic 
cancer, and had no effect on the making of the diagnosis 
thereof.

The appellant has argued that the veteran's metastatic cancer 
was caused by his service-connected disabilities, and that 
she was advised that because of the plate in his head, the 
metastatic cancer could not be detected.  The Board notes 
that the appellant is a lay person who has expressed an 
opinion relating the veteran's fatal cancer to his service-
connected disabilities.  



She is not competent to address causation or etiology of his 
fatal cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The CAVC has also stated that "[l]ay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board."  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As to the appellant's having been told, presumably by medical 
personnel, that the metastatic cancer could not be detected 
because of the metal plate in the veteran's head, the Board 
notes that layperson's account of what a physician said is 
not competent medical evidence, but a medical professional's 
account of what another medical professional said is 
competent evidence.  Robinette v. Brown, 8 Vet. App. 69, 74-
77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503-04 (1994).  

The medical evidence of record that bears on the question of 
contributory causation consists of the death certificate and 
a medical opinion by a VA physician who reviewed the claim.  
Nothing in the death certificate suggests a connection 
between any of the service-connected disabilities and the 
onset of the fatal metastatic cancer which resulted in the 
veteran's death.  

The VA examiner concluded that none of the service-connected 
disabilities caused or contributed to his death.  
Unfortunately, the absence of competent medical evidence 
linking the fatal metastatic cancer to service or to a 
service-connected disability is an insurmountable obstacle to 
the granting of service connection for the cause of the 
veteran's death.  There is no other medical opinion evidence 
of record that contradicts the conclusions of the VA 
examiner.  

There is no basis for the Board to reject the VA opinion that 
the evidence does not establish that the veteran's service-
connected disabilities contributed to bringing about his 
death.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App 49 (1990); 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service or is 
otherwise related thereto.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


